Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by David J. Bovitz, Reg. No. 61,911 on 06/27/22

AMENDMENTS TO THE CLAIMS 

1.	(CURRENTLY AMENDED) A communication node, comprising:
a satellite communication interface configured to communicate over one or more satellite communication links provided by at least a satellite communication service provider;
the satellite communication interface configured to receive virtual nodes comprising one or more applications deployed by a remote node over the one or more satellite communication links for execution by a virtualized execution system of the communication node;
a policy engine configured to identify communication requirements applicable to the one or more satellite communication links to support execution of the one or more applications by the virtualized execution system; and
the policy engine configured to process one or more triggers that initiate changes to the one or more satellite communication links based at least on the communication requirements [[that]] to adjust at least communication link quality properties of the one or more satellite communication links and support the execution of the one or more applications, wherein the one or more triggers comprise at least one among a change in execution status of the one or more applications, a signal strength threshold for the one or more satellite communication links, a link availability status change for the one or more satellite communication links, and a jamming condition affecting the one or more satellite communication links.

2.	(CANCELED)

3.	(PREVIOUSLY PRESENTED) The communication node of claim 1, comprising:
	responsive to changes in monitored properties of the one or more satellite communication links indicating the communication link quality falling below a quality threshold, the policy engine configured to select a different communication pathway than the one or more satellite communication links to accommodate at least the communication requirements, wherein the different communication pathway comprises a communication link provided by an airborne node that has link availability with at least one among a satellite communication network and a terrestrial communication network.

4.	(PREVIOUSLY PRESENTED) The communication node of claim 1, comprising:
	responsive to changes in monitored properties of the one or more satellite communication links indicating the communication link quality falling below a quality threshold, the policy engine configured to identify at least one among a different communication frequency, different communication coding scheme, different compression scheme, different beam direction, different bandwidth allocations, and different satellite communication service provider to accommodate at least the communication requirements.

5.	(ORIGINAL) The communication node of claim 1, comprising:
	the policy engine configured to initiate at least a second satellite communication link over a second satellite communication service provider different than the satellite communication service provider to accommodate at least the communication requirements.

6.	(ORIGINAL) The communication node of claim 5, comprising:
	responsive to initiating at least the second satellite communication link, the policy engine configured to direct the link manager to discontinue the satellite communication link and communicate over the second satellite communication link.

7.	(ORIGINAL) The communication node of claim 5, comprising:
	responsive to initiating the at least one additional satellite communication link, the policy engine configured to direct the link manager to establish a combined communication bandwidth or power associated with the satellite communication link and the at least one additional satellite communication link.

8.	(ORIGINAL) The communication node of claim 7, wherein the communication requirements indicate communication bandwidth or power requirements above a bandwidth or power capability of the one or more satellite communication links, and comprising:
	the policy engine configured to provide at least a portion of the combined communication bandwidth or power to at least an application associated with the communication requirements.

9.	(ORIGINAL) The communication node of claim 1, wherein initiating the changes to the one or more satellite communication links comprises altering at least one among a physical communication pathway, a communication link frequency, a communication link modulation type, a communication link bandwidth, a communication link power level, a communication link channelization property, a communication link latency, a communication link routing, and a satellite network providing the one or more satellite communication links.

10.	(ORIGINAL) The communication node of claim 1, wherein the communication requirements related to execution of the one or more applications comprise at least one among user policy associated with the one or more applications, an application protocol employed by the one or more applications, an anticipated change in communications of the one or more applications, a communication reliability requirement of the one or more applications, a communication performance requirement of the one or more applications, a communication latency requirement of the one or more applications, and a communication regulation associated with the one or more applications.

11.	(CURRENTLY AMENDED) A method of operating a communication node, the method comprising:
communicating over one or more satellite communication links provided by at least a satellite communication service provider;
receiving virtual nodes comprising one or more applications deployed by a remote node over the one or more satellite communication links for execution by a virtualized execution system of the communication node;
identifying communication requirements applicable to the one or more satellite communication links to support execution of the one or more applications by the virtualized execution system; and
processing one or more triggers that initiate changes to the one or more satellite communication links based at least on the communication requirements [[that]] to adjust at least communication link quality properties of the one or more satellite communication links and support the execution of the one or more applications, wherein the one or more triggers comprise at least one among a change in execution status of the one or more applications, a signal strength threshold for the one or more satellite communication links, a link availability status change for the one or more satellite communication links, and a jamming condition affecting the one or more satellite communication links.

12.	(CANCELED)

13.	(PREVIOUSLY PRESENTED) The method of claim 11, further comprising:
	responsive to changes in monitored properties of the one or more satellite communication links indicating the communication link quality falling below a quality threshold, selecting a different communication pathway than the one or more satellite communication links to accommodate at least the communication requirements, wherein the different communication pathway comprises a communication link provided by an airborne node that has link availability with at least one among a satellite communication network and a terrestrial communication network.

14.	(PREVIOUSLY PRESENTED) The method of claim 11, further comprising:
	responsive to changes in monitored properties of the one or more satellite communication links indicating the communication link quality falling below a quality threshold, the policy engine configured to identify at least one among a different communication frequency, different communication coding scheme, different compression scheme, different beam direction, different bandwidth allocations, different power, different routing, and different satellite communication service provider to accommodate at least the communication requirements.

15.	(ORIGINAL) The method of claim 11, further comprising:
	initiating at least a second satellite communication link over a second satellite communication service provider different than the satellite communication service provider to accommodate at least the communication requirements.

16.	(ORIGINAL) The method of claim 15, comprising:
	responsive to initiating at least the second satellite communication link, directing the link manager to discontinue the satellite communication link and communicate over the second satellite communication link.

17.	(ORIGINAL) The method of claim 15, further comprising:
	responsive to initiating the at least one additional satellite communication link, directing the link manager to establish a combined communication bandwidth or power associated with the satellite communication link and the at least one additional satellite communication link.

18.	(ORIGINAL) The method of claim 17, wherein the communication requirements indicate communication bandwidth or power requirements above a bandwidth or power capability of the one or more satellite communication links, and further comprising:
	providing at least a portion of the combined communication bandwidth or power to at least an application associated with the communication requirements.

19.	(CURRENTLY AMENDED) An apparatus, comprising:
	one or more computer readable storage media;
	program instructions stored on the one or more computer readable storage media that, based at least in part on execution by a processing system, direct the processing system to at least:
communicate over one or more satellite communication links provided by at least a satellite communication service provider;
receive virtual nodes comprising one or more applications deployed by a remote node over the one or more satellite communication links for execution by a virtualized execution system of a communication node;
identify communication requirements applicable to the one or more satellite communication links to support execution of the one or more applications by the virtualized execution system; and
process one or more triggers that initiate changes to the one or more satellite communication links based at least on the communication requirements [[that]] to adjust at least communication link quality properties of the one or more satellite communication links and support the execution of the one or more application, wherein the one or more triggers comprise at least one among a change in execution status of the one or more applications, a signal strength threshold for the one or more satellite communication links, a link availability status change for the one or more satellite communication links, and a jamming condition affecting the one or more satellite communication links.

20.	(PREVIOUSLY PRESENTED) The apparatus of claim 19, comprising further program instructions, based execution by the processing system, direct the processing system to at least:
	responsive to changes in monitored properties of the one or more satellite communication links indicating the communication link quality falling below a quality threshold, identify at least one among a different communication frequency, different communication coding scheme, different compression scheme, different beam direction, different bandwidth allocations, different power, different routing, and different satellite communication service provider to accommodate at least the communication requirements.



Claim 1, 3-11, 13-20 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415